UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4843


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRACI LYNN MCLEAN, a/k/a Fat Tracy,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:06-cr-00086-IMK-JSK-1)


Submitted:   April 24, 2014                   Decided:   May 2, 2014


Before KING and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, Kristen Leddy, Research &
Writing Specialist, FEDERAL PUBLIC DEFENDER OFFICE, Clarksburg,
West Virginia, for Appellant.     Shawn Angus Morgan, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Traci     Lynn     McLean     appeals     the    district      court’s

judgment entered after the court revoked supervised release and

sentenced McLean to four months’ imprisonment and sixty-eight

months’ supervised release.             McLean’s counsel filed a brief in

accordance    with    Anders    v.     California,    386    U.S.    738   (1967),

asserting that there are no meritorious issues for review, but

questioning   whether    the     sixty-eight      month     term    of   supervised

release was plainly unreasonable.                McLean was notified of the

opportunity to file a pro se supplemental brief, but chose not

to do so.    The Government did not file a brief.              We affirm.

            This     court     reviews       a   district    court’s       judgment

revoking supervised release and imposing a term of imprisonment

for abuse of discretion.             United States v. Pregent, 190 F.3d

279, 282 (4th Cir. 1999).            A sentence imposed after revocation

of supervised release should be affirmed if it is within the

applicable statutory maximum and is not plainly unreasonable.

United States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).

In making this determination, the court first considers whether

the   sentence       imposed      is     procedurally        or     substantively

unreasonable.       Id. at 438.        “This initial inquiry takes a more

deferential appellate posture concerning issues of fact and the

exercise of discretion than reasonableness review for guidelines



                                         2
sentences.”              United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotation marks omitted).

                A    sentence       imposed         upon        revocation       of     release   is

procedurally          reasonable         if    the       district       court    considered       the

Chapter     Seven          policy       statements         and        the    applicable      § 3553

factors, see 18 U.S.C. § 3583(e) (2012); Crudup, 461 F.3d at

438-40, and adequately explained the sentence imposed, United

States     v.       Thompson,      595       F.3d    544,       547     (4th    Cir.    2010).      A

sentence    imposed          upon       revocation         of    release       is     substantively

reasonable          if    the     district      court          stated    a     proper     basis   for

concluding          that     the     defendant           should        receive      the    sentence

imposed, within the statutory maximum.                               Crudup, 461 F.3d at 440.

The court should affirm if the sentence is not unreasonable.

Id.   at   439.            Only    if    a     sentence         is    found     procedurally      or

substantively unreasonable will the court “decide whether the

sentence is plainly unreasonable.”                         Id.        “[T]he court ultimately

has broad discretion to revoke its previous sentence and impose

a   term   of       imprisonment          up    to       the    statutory       maximum.”         Id.

(internal quotation marks omitted).

                We have reviewed the record and the district court’s

reasons for ordering the sentence at issue and conclude that it

was not plainly unreasonable.                       We note that the court considered

appropriate factors before ordering the sentence at issue.



                                                     3
             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm McLean’s sentence.                   This court requires that

counsel inform McLean, in writing, of the right to petition the

Supreme     Court    of   the    United   States      for   further    review.     If

McLean requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for       leave   to       withdraw   from     representation.

Counsel’s motion must state that a copy thereof was served on

McLean.

             We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented    in    the   materials

before    this   court    and     argument       would   not   aid   the    decisional

process.

                                                                              AFFIRMED




                                             4